Citation Nr: 0126998	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  99-06 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as secondary to herbicide exposure.

2.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for migraine 
headaches, currently rated as 50 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
medial meniscectomy and total arthroplasty of the right knee, 
currently rated as 60 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee with arthritis, currently rated 
as 30 percent disabling.

6.  Entitlement to an effective date, prior to February 17, 
1998, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1957, 
and from October 1961 to February 1980.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for PTSD with assignment of a 30 percent 
evaluation effective February 17, 1998; denied entitlement to 
service connection for a skin disorder as secondary to 
exposure to herbicides; denied entitlement to an evaluation 
in excess of 30 percent for migraine headaches; denied 
entitlement to evaluations in excess of 30 percent for 
bilateral knee disabilities.  

In October 2000 the RO granted entitlement to an increased 
evaluation of 60 percent for the disability of the right knee 
and an increased evaluation of 50 percent for migraine 
headaches each effective February 17, 1998; and affirmed 
determinations previously entered.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at a RO 
office hearing in August 2001, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's skin disorder, diagnosed as hyperpigmented 
scars, was not present until many years after separation from 
service, is not listed among the disorders which may be 
presumed to have been due to exposure to herbicides, and 
there is no competent evidence linking it to his period of 
service.

2.  PTSD has not resulted in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  Migraine headaches are manifested by very frequent 
completely prostrating prolonged attacks productive of severe 
economic inadaptability, but have not resulted in an unusual 
or exceptional disability picture with marked interference 
with employment or frequent hospitalizations as to render 
impractical the application of regular schedular standards.

4.  The veteran's right total knee replacement was performed 
more than one year prior to the assignment of his current 60 
percent disability rating.



5.  The residuals of a meniscectomy of the left knee with 
arthritis are severe in degree, and have resulted in 
degenerative arthritis of the left knee with x-ray findings, 
pain and limitation of motion, but have not resulted in 
nonunion of the tibia and fibula with loose motion, ankylosis 
of the knee, or a total knee replacement.

6.  The veteran's original claim for service connection for 
PTSD was not received by VA until February 17, 1998.


CONCLUSIONS OF LAW

1.  The veteran's skin disorder was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  The criteria for an initial rating in excess of 30 
percent disabling for PTSD, for any time during the pendency 
of the claim, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9411 (2001).

3.  The criteria for a rating higher than 50 percent for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.124a Diagnostic Code 8100 (2001).

4.  The criteria for a rating higher than 60 percent for 
residuals of a medial meniscectomy and total arthroplasty of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5055, 5162 (2001).

5.  The criteria for a disability rating higher than 30 
percent for a meniscectomy of the left knee with arthritis 
are not met; however, the criteria for assignment of a 
separate 10 percent rating for traumatic arthritis of the 
left knee are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261, 5262 (2001); VAOPGCPREC 23-97; VAOPGCPREC 
9-98.

6.  The criteria for an effective date, prior to February 17, 
1998, for a grant of service connection for PTSD are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, VA has 
a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statement of the case (SSOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.  

The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
establishing service connection and for rating service-
connected disabilities have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by him was obtained and considered.  The 
claims file contains his service medical records.  The post-
service treatment records have also been obtained.  Although 
VA has not obtained a copy of the veteran's Social Security 
Administration file other than a copy of a decision dated in 
August 1995 granting such benefits, there is no indication 
that it contains information which would provide support for 
any of the issues on appeal.  The veteran does not contend 
that information in the Social Security Administration's file 
would show that his skin disorder is related to service, nor 
does he contend that there is information in that file 
regarding the current severity of his PTSD or other service-
connected disabilities.  Accordingly, the file is not 
required for resolution of the issues on appeal.  

The veteran has been afforded disability evaluation 
examinations by VA to assess the nature of his skin disorder 
and the severity of his PTSD, headaches and orthopedic 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


I.  Entitlement to service connection for 
a skin disorder claimed as secondary to 
herbicide exposure.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a skin disorder.  He 
contends that the skin disorder resulted from exposure to 
herbicides in service when he was stationed in Vietnam.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  If a chronic disorder, such as a malignant tumor or 
scleroderma, is manifest to a compensable degree within one 
year after separation from active service, the disorder may 
be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran's service medical records are negative for 
references to a chronic skin disorder.  Although a rash 
diagnosed as contact dermatitis was noted on two occasions in 
July 1963, the disorder apparently resolved as there are no 
subsequent references to it in the service medical records.  
In fact, the reports of medical examinations conducted in 
service in February 1966, March 1975, January 1977, June 1978 
all show that clinical evaluation of his skin was normal.  

The veteran's skin disorder was not present until many years 
after separation from service.  The report of a VA medical 
examination conducted in April 1980 shows that the skin was 
normal.  

A post-service medical record from a service medical facility 
dated in June 1993 shows that the veteran was treated for a 
rash on the left forearm.  The assessment was contact 
dermatitis.  However, there was no indication that this was 
related to his period of service.  On the contrary, the 
record shows that the veteran stated that the rash had been 
present for only two to three weeks.  




The veteran did not file a claim for service connection for 
skin rashes until February 1998.  In his claim he asserted 
that he had rashes which resulted from Agent Orange.  The 
report of a skin examination conducted by VA in May 1998 
shows that the veteran initially reported that he started 
having a rash all over the body while in Vietnam, then he 
stated that he also had it while he was in Korea.  He 
reported that he was in areas of Vietnam where Agent Orange 
was sprayed.  He said that for the last six to eight months 
the skin rash had been worse because of his nervous 
condition.  

He said that he sweated a lot in the palms of his hands and 
also noted that the rash was worse in his arms and legs.  He 
reported that the rash started as red bumps which later left 
dark scars.  He said that it was worse during the summer and 
it itched.  He said that he was currently using a cream which 
had been provided by VA, but he did not know the name of it.  
A physical examination concluded in a diagnosis of 
hyperpigmented scars [of the] skin as described.  The 
examiner did not offer an opinion as to whether the disorder 
was related to service.  

With respect to the claim that the veteran's skin disorder is 
due to exposure to Agent Orange in service, the Board notes 
that his record of service (DD-214) shows that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed if the veteran is shown to have 
developed a disease listed in 38 C.F.R. § 3.309(e) (2001).  
See also 38 C.F.R. § 3.307(a)(6) (2001).  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, among others, 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, and subacute peripheral 
neuropathy.  See 38 C.F.R. § 3.309(e) (2000).  Chloracne, 
porphyria cutanea tarda, and subacute peripheral neuropathy 
must be manifest within one year after the last exposure to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6) (2000).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991& Supp. 2001); 38 C.F.R. § 3.307(a)(6) (2001).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock  v. 
Brown, 10 Vet. App. 155, 162 (1997).  If a disorder is not 
listed in 38 C.F.R. § 3.309(e), the presumption of service 
connection related to Agent Orange is not available, and the 
presumption of exposure to herbicides is also precluded.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996, and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma, and squamous cell 
carcinoma.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).  

Significantly, the disorder claimed by the veteran, diagnosed 
as hyperpigmented scars [of the] skin, is not among those 
disorders which may be presumed to have resulted from such 
exposure.  Thus, the presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that no competent medical opinion has been 
presented to suggest that there is a link between the 
veteran's hyperpigmented scars of the skin and his alleged 
exposure to herbicides in service.  The Board notes that the 
veteran testified during the hearing held in August 2001 that 
his doctor told him that his skin rash might be related to 
exposure to Agent Orange during service.  However, that 
testimony by the veteran is not sufficient to support the 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that hearsay medical evidence, as 
transmitted by a lay person, is not sufficient because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board is of the opinion that a remand for the purpose of 
obtaining a medical opinion regarding the cause of the 
veteran's hyperpigmented scars of the skin is not warranted 
because any such opinion would be speculative and would not 
provide a basis for granting the claim.  The Board finds, 
therefore, that additional development of evidence is not 
warranted as there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5103(A)).  

The Board notes that the veteran's own opinion that his 
current skin complaints are related to service is not enough 
to support his claim.  Lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's current skin disorder is related to 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).



For the foregoing reasons, the Board finds that the veteran's 
skin disorder, hyperpigmented scars of the skin, was not 
present until many years after separation from service, is 
not among the disorders which may be presumed to have been 
due to exposure to herbicides, and he has not presented any 
competent evidence linking it to his period of service or to 
a service-connected disability.  Accordingly, the Board 
concludes that the skin disorder was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder claimed 
as secondary to herbicide exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).


II.  Entitlement to an initial disability rating higher than 
30 percent for PTSD.

The Board has considered the full history of the veteran's 
PTSD.  His record of service (DD-214) reflects that he had 
service in Vietnam, and that his awards included the Purple 
Heart.  He filed a claim for service connection for PTSD in 
February 1998.  The RO granted that claim in a decision of 
January 1999, and assigned a 30 percent initial rating.


The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for his 
PTSD.  The Board notes that the appeal for a higher 
evaluation for PTSD arises from the initial rating decision 
wherein the RO granted service connection for the disability 
and assigned the initial disability evaluation.  

Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue has been characterized accordingly.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code 9411 provides that a noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with occupational or social functioning, or to 
require continuous medication.  

A 10 percent rating is warranted when there is occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2001).

The evidence which has been developed in connection with the 
claim includes a VA medical record dated in February 1998 
which shows that the veteran reported having increased 
recurrent memories of Vietnam that had become very 
bothersome.  He said that when he was by himself he felt 
helpless against flashbacks.  He reported that he felt 
exhausted and depressed.  The diagnosis was PTSD - recent 
delayed onset likely secondary to stressors, sleep disorder, 
and chronic pain.  A VA treatment record dated in May 2000 
shows that the veteran reported having two anxiety attacks 
the day before and one the previous night.  He reportedly had 
fatigue or loss of energy, was irritable, anxious or sad; and 
had difficulty sleeping.  He had no thoughts of harming 
himself.  

The report of a mental examination conducted by VA in August 
2000 shows that the examiner reviewed the veteran's claims 
file.  The veteran reported that his psychiatric problems 
started when he returned from Vietnam and after his headaches 
developed.  He reported that he was very hyper, could not 
stand children, was irritable, had no patience, and was 
easily angered.  He said that he first sought help in service 
and was given a nerve medication.  He was later transferred 
to Korea and did not think about his problems because he was 
so busy.  

After a year or two he again started taking the medications, 
and had taken them continuously since then.  He said that he 
had some sort of nervous breakdown a year and a half prior, 
and hospitalization was recommended, but he refused.  He said 
that at the present time he was treated by a psychiatrist on 
an outpatient basis, and had been prescribed Paxil, Restoril, 
Risperdal, and Trazodone.  He said that the medication helped 
to a degree, but did not significantly impact his 
difficulties.  

The report further shows that the veteran gave a history of 
being married from 1959 until he and his wife were divorced 
in 1989.  He said that he currently lived alone in a trailer.  
He said that he spent his time doing things around the house.  

He also volunteered at a local school where he served as a 
school monitor.  He said that he could only do this when he 
was having a good day.  He said that he took care of 
household chores and did a little bit of cooking.  For 
enjoyment, he played cards with some of his old friends.  He 
noted, however, that he was becoming more of a loner and 
found excuses to avoid seeing his friends.  He went to stores 
for necessary shopping, and attended church on a regular 
basis.  After retiring from the military in 1980, he worked 
as a corrections officer at a prison until he received a 
medical retirement in August 1993 for problems relating to 
his knees and migraine headaches.  He reported that he got 
along well in the military and later on the job.  

His subjective complaints included that he could not shut off 
his mind and could not blank out obsessive thoughts.  He 
reported that he had become quite paranoid.  He said that he 
believed that people he did not know talked about him and 
followed him.  He reported that he did not trust anyone.  He 
noted that he had these experiences for the last three to 
four years, but they had become worse in the last year and a 
half.  He reported having frequent nightmares generally 
related to Vietnam.  He said that he could not stand noise, 
loud talking, and arguing.  He reported that he often had 
difficulty watching television because the noise made him 
nervous.  He reported stressors in service such as an 
incident in which they were standing in a chow line and a 
large rocket hit and killed seventeen people.  He also 
reported an incident in which a close friend of his was 
killed.  

On mental status examination the veteran was neatly but 
causally dressed.  He reported that he had a very negative 
attitude and thought the worst of people.  His affect was 
mildly labile.  He cried several times while talking about 
Vietnam, and later when he talked about suicidal ideation.  
His emotions were appropriate to the content.  He reported 
that he had been feeling depressed for the last one to two 
years.  It was manifested by feeling sad, having crying 
spells, feeling that everybody was against him, and having a 
negative attitude.  He reported that when he thought about 
the future, he saw no tomorrow and did not think that he 
would be around for very long.  

He reported that his sleep was terrible and that he woke up 
after two or three hours and was unable to fall back to 
sleep.  He said that he experienced nightmares related to 
Vietnam three or four times per week.  He reported that his 
appetite was fair, and that he had gained a little bit of 
weight.  He said that his energy level went up and down.  He 
also said that he felt very tense and frequently felt the 
need to be up and doing something, but did not know what.  He 
denied the presence of panic attacks.

During the examination the veteran was oriented times three.  
Attention and concentration were mildly impaired.  He could 
repeat four digits forward and three digits backward.  He 
showed mild difficulties with short term memories.  His 
abstract verbal reasoning was very concrete.  He reported 
difficulty with his memory such as misplacing things and 
recalling what people had told him or what he needed to do.  
He denied auditory or visual hallucinations, but reported 
occasionally having an auditory illusion of hearing distant 
laughter.  

He noted some compulsive behavior, such as needing to recheck 
whether doors were locked.  He reported some paranoid 
ideation as described above, but there was no elaborate 
delusion as to why this might be occurring.  He denied 
current suicidal ideation, but reported it within the past 
year.  He denied any attempts.  He reported that he was kept 
from suicide by thoughts about his mother and his religious 
faith.  He denied any past or present homicidal ideation.  

The report further shows that the veteran recounted having 
intrusive thoughts related to Vietnam.  They occurred mostly 
at night when he was unable to sleep.  He denied flashbacks, 
but reported frequent nightmares.  He reported difficulty 
controlling his anger and irritability.  He did not 
experience any restricted range of affect.  

In summarizing the examination findings, the examiner stated 
that the veteran meets the criteria for a diagnosis of PTSD.  
He said that the symptoms were at a moderate level and 
appeared to have been worsening in recent years.  His social 
functioning appeared to be mildly to moderately impaired.  
The assessment was PTSD with delayed onset.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 58.  The report of a mental examination 
conducted by VA in May 1998 contains similar information.  At 
that time the examiner described the disorder as being 
moderate in degree and assigned a GAF score of between 55 and 
60.

The evidence also includes testimony given by the veteran 
during a hearing held in August 2001.  He testified that he 
was becoming paranoid and a loner.  He also said that he was 
irritable and was very short with people.  He said that he 
avoided crowds, and was frustrated and stressed out.  He felt 
that he was out of it and had no control over himself.  He 
reported being forgetful and having nightmares and 
flashbacks.  

After reviewing all of the evidence, the Board finds that the 
veteran's symptoms more nearly approximate the criteria for 
the current 30 percent rating, namely occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The Board finds that PTSD has not resulted in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Such symptoms generally are not reflected in 
the medical evidence which is of record.

Moreover, the GAF scores, ranging from 50 to 60, are on 
average most consistent with a disorder of moderate severity, 
and are consistent with the currently assigned 30 percent 
rating.  The Board notes that a GAF score of 51-60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.  
Accordingly, the Board concludes that the criteria for an 
initial rating in excess of 30 percent disabling for PTSD, 
for any time during the pendency of the claim, are not met.  
The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 30 percent for 
PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2001).


III.  Entitlement to an increased rating 
for migraine headaches, currently rated 
as 50 percent disabling.

The Board has considered the full history of the veteran's 
service-connected migraine headaches.  He filed a claim for 
disability compensation for severe headaches in December 
1993.  In a rating decision of March 1994, the RO noted the 
service medical records reflected that he had begun 
complaining of headaches in 1967 while in Vietnam, and made 
regular complaints through at least 1973, and subsequently 
made intermittent complaints.  The RO granted service 
connection for tension headaches, and assigned a 
noncompensable rating.  In a rating decision of January 1997, 
the RO revised the rating to reflect service connection for 
migraine headaches, and increased the rating to 30 percent.  

The veteran requested an increased rating for headaches in 
February 1998.  The RO initially confirmed the 30 percent 
rating in a decision of January 1999, and the veteran 
perfected this appeal.  Later, in a decision of October 2000, 
the RO increased the rating to 50 percent.  Because the 
veteran has not indicated that he is satisfied with that 
rating, the Board will consider whether a rating higher than 
50 percent is warranted.  

The evidence pertaining to the severity of the migraine 
headaches includes outpatient medical treatment records from 
VA and a private physician which show treatment for such 
headaches.  For example, a letter dated in February 1999 from 
CM (initials), MD, shows the veteran reported that the 
headaches had become unbearable.  He had them two times a 
week.  They began in the left temporal zone and radiated into 
the left occipital area.  They were pounding, throbbing 
headaches with blurred vision, nausea and vomiting.  He 
sometimes had an aura of bright flashes and ringing in the 
ears.  

A VA outpatient treatment record dated in April 1999 shows 
the veteran said that he was having severe headaches where 
his vision was dim and he could hardly see.  On objective 
examination he was in no apparent distress.  He was holding 
his head while talking.  A physician noted that his migraine 
headaches were about the same.  An outpatient treatment 
record dated in August 1999 shows that the veteran reported 
that his headaches were continuing and they were severe.  He 
said that he had been unable to sleep.  Another VA record of 
the same date shows that the assessment was migraine 
headache.  He was instructed to continue taking Elavil and 
ultram.  

The evidence also includes VA examination reports.  The 
report of a neurology examination conducted by VA in May 1999 
shows the veteran said that he had migraine headaches since 
the 1960's and they were getting worse.  The examiner 
reviewed his treatment records and medications.  The veteran 
described his headaches as starting in the back of the head 
and coming on the left side to the frontal area.  He 
described this as a pounding headache which was there every 
day.  

Precipitating factors included nerves and depression.  
Aggravating factors included noise and bright light, stooping 
over, standing up too quickly, and bumping into something.  
Alleviating factors included being in a quiet cold place with 
the lights off, and medication.  He reported that he noticed 
more headaches when he was more depressed.  On physical 
examination he was a pleasant gentleman who was noted to be 
depressed.  Neurological examination revealed that he was 
alert and oriented.  The pertinent diagnosis was chronic 
headaches secondary to stress and tension.

The report of a neurology examination conducted by VA in 
August 2000 shows that the veteran gave a history of having 
had migraine headaches since the 1960's and stated that they 
had been getting progressively worse every year.  He reported 
that he had constant headaches all of the time.  He said that 
the only time he did not notice the headaches was when he was 
asleep.  He said that many times he noticed vomiting 
associated with the headaches.  There were no tics or 
choreiform movements.  

On physical examination he was a pleasant gentleman who 
ambulated with crutches because of knee disorders.  His head 
was normocephalic.  Neurological examination revealed that he 
was alert, and oriented, with no speech or hearing 
difficulties.  No neurological deficits were noted.  The 
pertinent diagnosis was chronic headaches secondary to stress 
and tension.  The Board also notes that a May 1998 VA 
neurological examination report contains similar information 
regarding the veteran's headaches.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1 (2001).  
The veteran's service-connected migraine headaches have been 
evaluated as 50 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 of the Rating Schedule.  Diagnostic Code 
8100 provides that a 50 percent evaluation will be assigned 
for migraine headaches with very frequent completely 
prostrating prolonged attacks productive of severe economic 
inadaptability.  

The 50 percent rating is the highest rating available under 
the rating schedule.  The Board has considered the issue of 
entitlement to an extraschedular evaluation for the veteran's 
service-connected atypical migraine headaches under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board notes that 
in exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected headaches.  The Board notes that 
the disability has not required frequent hospitalizations.  
He has not been hospitalized for treatment of the migraine 
headaches.  With respect to any assertion that his headaches 
have caused marked interference with his employment, the 
Board notes that a high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Further, it is observed that the 50 percent evaluation 
assigned on a schedular basis anticipates that the veteran 
will experience very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  There is no competent medical evidence of 
record that reflects that the veteran experiences atypical 
migraine headaches which could be described as of a greater 
degree than very frequently occurring and completely 
prostrating and prolonged that are productive of severe 
economic inadaptability.  

Moreover, the RO has already granted the veteran a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  The Board does not find the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for migraine headaches.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2001).


IV.  Entitlement to an increased rating for residuals of a 
medial meniscectomy and total arthroplasty of the right knee, 
currently rated as 60 percent disabling; and for residuals of 
a meniscectomy of the left knee with arthritis, currently 
rated as 30 percent disabling.

The veteran contends that the RO made a mistake by failing to 
assign a rating higher than 60 percent for his residuals of a 
right total knee replacement.  He states that his knee is 
very painful, and greatly limits his activities.

The Board has considered the full history of the veteran's 
knee disability.  His service medical records show that he 
was seen on numerous occasions during service for complaints 
pertaining to the knees.  

The report of an orthopedic examination conducted by VA in 
April 1980 shows that the diagnoses included (1) post-
operative residuals, bilateral medial meniscectomies; (2) 
osteoarthritis, mild to moderate, knees, bilaterally; and (3) 
chronic synovitis, knees, bilaterally, secondary to 
degenerative joint disease.  

Subsequently, in a rating decision of June 1980, the RO 
granted service connection for residuals of a medial 
meniscectomy of the right knee with arthritis and synovitis, 
and assigned a 20 percent disability rating, and granted 
service connection for residuals of a medial meniscectomy of 
the left knee with arthritis, and assigned a 10 percent 
disability rating.  The Board confirmed those ratings in a 
decision of October 1981.

In a decision of December 1993, the RO confirmed the 20 
percent rating for the right knee disorder, and increased the 
rating for the left knee disorder from 10 percent to 20 
percent.  The RO subsequently received a VA hospital 
discharge summary dated in November 1993 which shows that the 
veteran underwent a right total knee arthroplasty.  In a 
decision of March 1994, the RO assigned a 100 percent rating 
for the period from November 1993 through January 1995, and a 
30 percent rating thereafter.  In a decision of January 1997, 
the RO increased the rating for the left knee disability to 
30 percent.  In a rating decision of October 2000, the RO 
increased the rating for the right knee replacement from 30 
percent to 60 percent. 

The evidence regarding the current severity of the veteran's 
knee disabilities includes the report of an examination of 
the joints conducted by VA in August 2000.  This examination 
report shows that he gave a history of having injured both 
knees when he fell from a height.  He said that he had 
arthroscopic surgery on both knee joints in the past, and had 
a total knee arthroplasty done on the right side twice, the 
first time in 1993, and the second time in 1998.  He still 
described more right knee problems in spite of the total knee 
surgery.  

With regard to the left knee, he reported having arthroscopic 
surgery twice, and said that he had more and more problems 
with the left knee due to pain, swelling and stiffness.  He 
described pain in both knee joints, and stiffness and 
swelling especially when he was on the knee joints for a 
period of time.  The pain seemed to be one of his major 
complaints, and he reported that he had to take higher and 
higher doses of pain medications.  He also stated that every 
time he saw the doctors they changed his medications.  He 
used crutches and a knee brace, but he did not bring the 
brace with him.  He also had a rolling walker and said that 
he had recently been approved for a motorized wheelchair.  

On physical examination the veteran ambulated with the aid of 
crutches.  He had significant ambulatory difficulties, and 
could not bear weight on the right knee.  Examination of the 
knee joints revealed that the right knee had a well healed 
surgical scar from the previous total knee arthroplasty.  The 
right knee was swollen and soft tissue swelling was noted, 
but no effusion appeared to be present.  There was tenderness 
noted all over the right knee and movements were noted to be 
severely painful with associated guarding.  

The range of motion for the right knee was flexion to about 
80 degrees and extension to zero degrees with very painful 
movements.  The left knee was slightly swollen, but not to 
the extent of the right knee.  There was no effusion.  There 
was tenderness noted over the medial and lateral joint line 
and also around the patella.  The left knee flexed to about 
70 degrees and movements were moderately to severely painful.  
The diagnoses were (1) status post total knee arthroplasty, 
right knee, reportedly done twice.  Functional loss due to 
pain is significant.  (2) severe degenerative joint disease 
of left knee.  Functional loss due to pain is severe.  (3) 
status post healed fracture proximal right tibia and fibula 
with callous formation.  A VA joints examination report dated 
in December 1996 contains similar information, as do numerous 
recent VA treatment records.  The Board notes that a VA 
hospital discharge summary dated in May 1998 shows that the 
veteran underwent surgery on the right knee replacement to 
correct a loose patellar component.  

During a hearing held in August 2001, the veteran testified 
that his knees swelled up and he had been issued a 
wheelchair.  He said that he mostly used crutches because he 
could move around more.  He reported that he did not want to 
have any surgery at present.  He said that he had been in a 
physical therapy program, but it had been discontinued 
because of all the problems he was having.  He also said that 
every time he exercised, the knees would swell up.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  A knee replacement may be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

A 100 percent rating is warranted for one year following the 
implant of the prosthetic knee replacement.  Subsequently, a 
minimum rating of 30 percent is warranted.  Intermediate 
degrees of weakness, pain or limitation of motion may be 
rated between 30 and 60 percent disabling by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is 
warranted for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity. 

The Board notes that the rating schedule does not provide for 
a rating higher than 60 percent for a knee replacement which 
occurred more than one year earlier.  The veteran previously 
had a 100 percent rating for the right knee replacement when 
it was originally performed in 1993, and another 100 percent 
rating is not warranted under Diagnostic Code 5055 following 
the surgery in 1998 because it was not another total knee 
replacement, but instead a relatively minor surgery to 
correct a loose patellar component.  

Furthermore, under 38 C.F.R. § 4.68 (2001), the combined 
rating for disabilities of an extremity may not exceed the 
rating for amputation of that extremity at the elective level 
were amputation to be performed.  Under Diagnostic Code 5162, 
the rating for an amputation at the middle or lower third of 
the thigh is 60 percent.  Therefore, the rating for a knee 
disorder may not exceed a 60 percent rating.  

The Board also notes that the current 60 percent rating 
adequately reflects the pain and impairment associated with 
the disability.  Accordingly, the Board concludes that a 
rating higher than 60 percent for the veteran's right total 
knee replacement is not warranted. 




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 60 percent for 
the right knee total replacement.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2001).

The evidence pertaining to the service-connected left knee 
disorder is summarized above along with the evidence 
pertaining to the service-connected right knee disorder.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for recurrent subluxation or lateral 
instability which is productive of slight impairment of the 
knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.  
As noted, the RO has assigned a 30 percent evaluation under 
Diagnostic Code 5257 for the veteran's left knee disability 
after finding severe impairment of the knee.  That is the 
highest rating available under that code.

The Board has considered the possibility of rating the 
disability under an alternative diagnostic code.  Diagnostic 
Code 5262 provides that a 40 percent rating is warranted if 
there is nonunion of the tibia and fibula with loose motion 
requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Under Diagnostic Code 5256, a 40 percent rating is 
warranted where there is ankylosis of the knee in flexion 
between 10 and 20 degrees.  A 50 percent rating is warranted 
where there is ankylosis of the knee in flexion between 20 
and 45 degrees.  A 60 percent rating is warranted where there 
is extremely unfavorable ankylosis in flexion at an angle of 
45 degrees of more.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256.

In addition to considering alternative diagnostic codes, the 
Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the left knee.  
When a knee disability is already rated under Diagnostic Code 
5257, a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension is 
limited by 10 degrees.  A 20 percent rating is warranted 
where extension is limited by 15 degrees.  A 30 percent 
rating is warranted where extension is limited by 20 degrees.  
A compensable rating may also be assigned based on X-ray 
findings of arthritis and painful motion.  See VAOPGCPREC 9-
98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.


The Board finds that the evidence of record demonstrates that 
left knee residuals are severe in degree, but have not 
resulted in nonunion of the tibia and fibula or ankylosis of 
the knee.  Neither the treatment records nor the VA 
examinations reflect such findings.  Accordingly, the Board 
concludes that the criteria for a disability rating in excess 
of 30 percent under alternative Diagnostic Codes 5256, and 
5262 are not met.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 30 percent for residuals 
of a meniscectomy of the left knee with arthritis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2001).

The Board further finds, however, that the veteran has 
arthritis of the left knee which results in pain and 
limitation of motion.  Although the veteran does not meet the 
schedular criteria for a compensable rating under limitation 
of motion, there is ample evidence that pain significantly 
limits functional ability during flare-ups or when the left 
knee was used repeatedly over a period of time.  

Thus, although the veteran does not have limitation of motion 
to a compensable degree, based on the extensive medical 
evidence of record and following the directives issued in 
DeLuca and Lichtenfels, both supra, his painful motion and 
pain upon flare-ups is deemed to be limited motion to a 
compensable degree.  Although the range of motion as measured 
on examination is less than compensable, the Board notes that 
there are x-ray findings of arthritis and many other 
objective findings confirming that the motion is painful.  
Accordingly, the Board concludes that a separate 10 percent 
rating for arthritis of the left knee is warranted.  


V.  Entitlement to an effective date earlier than February 
17, 1998, for a grant of service connection for PTSD.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  38 U.S.C.A. 
§ 5110(a).  VA regulations provide that the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§§ 3.157(a), 3.400.  If the claim is for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Once a 
formal claim for compensation has been allowed, or a formal 
claim for compensation disallowed for reason that the service 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b).

As noted, under 38 C.F.R. § 3.400, the effective date for an 
award of disability compensation based on claims received 
more than one year after service shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  The RO assigned an effective date of February 17, 
1998, for the veteran's grant of service connection for PTSD 
because that is the date of receipt of the earliest claim for 
that disorder.  The Board finds no evidence in the record 
indicating that the veteran filed an earlier claim, informal 
or formal, for that disorder.  


The veteran testified during the hearing held in August 2001 
that he believed that he was entitled to an earlier effective 
date because PTSD had been present for three or four years 
prior to 1998.  Even if true, the fact that PTSD had been 
present prior to February 17, 1998, is not relevant under the 
law and regulations controlling effective dates.  It is the 
date of the claim rather than the date of onset of the 
disorder which is relevant.  Accordingly, the Board concludes 
that the criteria for an effective date, prior to February 
17, 1998, for a grant of service connection for PTSD are not 
met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an effective date, prior to February 17, 1998, 
for a grant of service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).


ORDER

Entitlement to service connection for a skin disorder claimed 
as secondary to herbicide exposure is denied.

Entitlement to an initial disability rating higher than 30 
percent for PTSD is denied.

Entitlement to an increased rating for migraine headaches, 
currently rated as 50 percent disabling, is denied.

Entitlement to an increased rating for residuals of a medial 
meniscectomy and total arthroplasty of the right knee, 
currently rated as 60 percent disabling, is denied.

Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee with arthritis, currently rated 
as 30 percent disabling, is denied; however, a separate 10 
percent rating for arthritis of the left knee is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

Entitlement to an effective date, prior to February 17, 1998, 
for a grant of service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

